DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments
Claims 1, 7, 11 and 18 were objected to because of insufficient antecedent basis. The Objection is hereby withdrawn based on Applicant’s amendments.
Claims 11 and 18 have been amended to remove nonce words. The interpretation limiting the by the description in the specification due to invocation of 35 U.S.C. 112(f) is hereby withdrawn.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatenable by Weston et al., (US 2010/0142798) in view of Kellner, (US Patent No 5,648,851)  and St Regis Paper Co. v. Bemis Co.,  193  USPQ 8 and In re: Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 1: Weston teaches a measurement method for finding the space coordinates of a surface of an object to be measured [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space], comprising the steps of: 
preparing a plurality of sets of three or more feature amounts [¶0054 teaches: The topographical data can be data indicating the height of the object's surface relative to the image sensor, at at (sic) least one point on the object, and preferably at a plurality of points on the object (i.e. suggests three or more)] and projecting a pattern or a change in the pattern onto a surface of an object to be measured from three or more locations with three or more projectors   [¶0059 teaches: at least one projector configured to project from at least first and second projector perspectives (i.e. a plurality of locations) an optical pattern onto an object to be measured] that are arranged in such a manner that the relationship of the one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within a measurement region or within a partial region of the measurement region [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space];
taking an image of the pattern or the change in the pattern that has been projected onto the surface of the object to be measured [¶0047 teaches: processing the deformation of the optical pattern as imaged by at least one of the first and second images]; and
using the relationship between the sets of three or more feature amounts and the space coordinates that has been found in advance [¶0148 teaches: create a height map for the continuous section from that phase by directly mapping the phase value of each pixel to a height value using a predetermined mapping table (i.e. relationship between the sets of three or more feature amounts and the space coordinates that has been found in advance) and procedure] by using a reference object in order to find the space coordinates from the sets of [¶0067 teaches: obtaining at least one first image of the structured light pattern on the object from a first known perspective; iii) obtaining at least one second image of the structured light pattern on the object from at least a second known perspective that is different to the first known perspective; iv) identifying a discontinuity in the structured light pattern in each of the at least one first and second images as a target feature; and v) determining the three-dimensional coordinates of the target feature on the object within the measurement space.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional projectors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co.,  193  USPQ 8 and In re: Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Kellner teaches three or more projectors [Col 2, lines 28-34 teach: The first configuration is higher in expenditure due to the required number of laser light sources, but offers the possibility that the projectors can be adjusted independently from one another. The latter configuration requires an increased expenditure for the adjustment, but the construction expenditure and the space requirement is less for this than for the first configuration, also See Fig. 3.] 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kellner’s teaching of three or more projectors into Weston’s measurement method for the benefit, as taught by Kellner, of improving a position determining device. [Kellner, Summary of the Invention]

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Weston teaches wherein the relationship between the respective sets of three or more feature amounts and the respective space coordinates is shown in a table [¶0159 teaches: by directly mapping the phase shift value of each pixel to a gradient value using a predetermined mapping table] so that the space coordinates of the surface of the object to be measured can be found on the basis of the values shown in the table at the time of measurement of the space coordinates of the surface of the object to be measured [¶0160 teaches: target points can be, quickly identified without a user having to place markers on the object (i.e. on the basis of the values shown in the table)].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Weston teaches wherein part of the relationship between the respective sets of three or more feature amounts and the respective space coordinates is shown in a table so that the space coordinates of the surface of the object to be measured can be found through interpolation by using the values shown in the table at the time of measurement of the space coordinates of the surface of the object to be measured [¶0159 teaches: directly mapping the phase shift value of each pixel to a gradient value using a predetermined mapping table and procedure. At step 704, the gradient map is then integrated in order to get a height map for the continuous surface relative to the probe 4.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Weston teaches wherein the space coordinates of the surface of the object to be measured are found from the sets of a plurality of feature amounts that are simultaneously [¶0013 teaches: The optical pattern can be in the infrared to ultraviolet range.].

Regarding claim 11: the claim is merely a measurement device for carrying out the measurement method of claim 1. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: the claim is merely a measurement device for carrying out the measurement method of claim 2. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 2 applies equally as well to this claim.

Regarding claim 13: the claim is merely a measurement device for carrying out the measurement method of claim 3. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 3 applies equally as well to this claim.

Regarding claim 14: the claim is merely a measurement device for carrying out the measurement method of claim 4. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 4 applies equally as well to this claim.



Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Kellner in view of Watanabe et al., (US 2003/0078694).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Weston modified by Kellner explicitly teaches wherein the space coordinates of the surface of the object to be measured are found through the projection from the three or more locations that are arranged along a line.
In a related field of endeavor, Watanabe teaches wherein the space coordinates of the surface of the object to be measured are found through the projection from the plurality of locations that are arranged along a line [¶0018 teaches: projecting means for projecting a slit light or a spot light on an object as a pattern light and a camera is used to perform working along a working line on the object].
 [Watanabe, Abstract]

Regarding claim 15: the claim is merely a measurement device for carrying out the measurement method of claim 5. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 5 applies equally as well to this claim.


Claim 6-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Kellner in view of Hazeghi et al., (US Patent No US 9,325,973).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Weston modified by Kellner explicitly teaches wherein the relationship between the sets of three or more feature amounts and the respective space coordinates in the measurement method according to claim 1 is found by projecting a pattern or a change in the pattern onto the surface of the reference object from a plurality of locations while 
In a related field of endeavor, Hazeghi teaches wherein the relationship between the sets of three or more feature amounts and the respective space coordinates in the measurement method according to claim 1 is found by projecting a pattern or a change in the pattern onto the surface of the reference object from a plurality of locations [Col 7, lines 1-4 teach: move device 20 relative to the target object, acquiring images through a scan angle  Indeed user 15 may literally move device 20 through a scan angle  of 360°, going completely around target object 60] while changing the distances between the plurality of locations and the reference object with a plurality of intervals [Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hazeghi’s teaching of projecting a pattern onto the surface of the reference object from a plurality of locations into Weston modified by Kellner’s measurement method for the benefit, as taught by Hazeghi, of projected patterns changed dynamically in real-time. Dynamically changeable patterns better accommodate target objects lacking suitable texture and/or shape and enable a processing system to discern small shifts or disparities between frames of optical data acquired from two-dimensional cameras in an optical acquisition system. [Hazeghi, Background of the Invention]

Regarding claim 7: Weston modified by Kellner teaches a method for finding the relationship between sets of three or more feature amounts and respective space coordinates by [¶0054 teaches: The topographical data can be data indicating the height of the object's surface relative to the image sensor, at at (sic) least one point on the object, and preferably at a plurality of points on the object (i.e. suggests three or more)] and projecting a pattern or a change in the pattern onto the surface of the reference object from a three or more locations with three or more projectors [¶0059 teaches: at least one projector configured to project from at least first and second projector perspectives (i.e. a plurality of locations) an optical pattern onto an object to be measured] that are arranged in such a manner that a relationship of a one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within a measurement region or within a partial region of the measurement region [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space].
However, it does not appear that Weston modified by Kellner explicitly teaches while changing the distances between the plurality of locations and the reference object with a plurality of intervals.
In a related field of endeavor, Hazeghi teaches while changing the distances between the plurality of locations and the reference object with a plurality of intervals [Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30].
The motivation to combine is the same as for claim 6 [See teaching above]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 6.
[¶0013 teaches: the optical pattern is a fringe pattern] or a mark is fixed on the surface of the reference object [¶0006 teaches: optical pattern projected on the object].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 6.
In addition, Weston teaches wherein a plurality of wavelengths of light is used for the projection from three or more locations [¶0013 teaches: The optical pattern can be in the infrared to ultraviolet range.].

Regarding claim 16: the claim is merely a measurement device for carrying out the measurement method of claim 6. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 6 applies equally as well to this claim.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Kellner in view of Hazeghi and further in view of Watanabe.

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 6.
However, it does not appear that Weston modified by Kellner and in view of Hazeghi explicitly teaches characterized in that the three or more locations are arranged along a line.
[¶0018 teaches: projecting means for projecting a slit light or a spot light on an object as a pattern light and a camera is used to perform working along a working line on the object].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Watanabe’s teaching of projection from the plurality of locations that are arranged along a line into Weston modified by Kellner and in view of Hazeghi’s measurement method for the benefit, as taught by Watanabe, of approaching the reference work such that it does not deviate from a projecting direction to move to a position suitable for measurement. [Watanabe, Abstract]


Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Kellner in view of Hazeghi  and further in view of Ishiyama, (From IDS: US Patent No US 6,421,629).

Regarding claim 17: The essence of the claim is taught above in the rejection of claim 11.
In addition, claim 17 has most of the limitations of claim 16 with the addition of using a second projection unit having the same configuration as the first projection unit and projecting a pattern or a change in the pattern onto the surface of the reference object from the second projection unit while changing the distance between the second projection unit and the reference object with a plurality of intervals.
[Col 15, lines 24-25 teach first and second light projection units (A, B) receiving first and second light projection unit control signals].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ishiyama’s teaching of  a second projection unit into Weston modified by Kellner and in view of Hazeghi’s measurement method for the benefit, as taught by Ishiyama, of a method to improve a measurement accuracy. [Ishiyama, Background of the Invention]


Regarding claim 19: the essence of the claim is taught above in the rejection of claim 17.
In addition, Weston teaches wherein the relationship between the sets of three or more feature amounts and the space coordinates is found by fixing a fringe pattern [¶0013 teaches: the optical pattern is a fringe pattern] or a mark is fixed on the surface of the reference object [¶0006 teaches: optical pattern projected on the object].


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama in view of Weston and further in view of Hazeghi.

Regarding claim 18:  Ishiyama teaches a measurement device, comprising: 
three or more projectors that include a plurality of sets of three or more feature amounts and is configured to project a pattern or a change in the pattern from three or more locations [Col 15, lines 28-31 teach: measurement from two different directions while phase shifting the light patterns responsive to the first and second light projection unit control signals].
However, it does not appear that Ishiyama explicitly teaches a projection unit arranged in such a manner that a relationship of a one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within the measurement region or within a partial region of the measurement region; a stage configured to change the distance between three or more projectors and the reference object; camera configured to take an image of the pattern or a change in the pattern while changing the distances between the three or more projectors and the reference object with a plurality of intervals; and 
a computer configured to find the relationship between the sets of three or more feature amounts and the respective space coordinates on the basis of an image taken by the camera and the distances between three or more projectors and the reference object.
In a related field of endeavor, Weston teaches arranged in such a manner that a relationship of a one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within the measurement region or within a partial region of the measurement region [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weston’s teaching of [Weston, ¶0001]
However, it does not appear that Ishiyama modified by Weston explicitly teaches ; a stage configured to change the distance between three or more projectors and the reference object; camera configured to take an image of the pattern or a change in the pattern while changing the distances between the three or more projectors and the reference object with a plurality of intervals; and 
a computer configured to find the relationship between the sets of three or more feature amounts and the respective space coordinates on the basis of an image taken by the camera and the distances between three or more projectors and the reference object.
In a related field of endeavor, Hazeghi teaches a stage configured to change the distance between three or more projectors and the reference object; [Col 7, lines 1-4 teach: move device 20 relative to the target object, acquiring images through a scan angle  Indeed user 15 may literally move device 20 through a scan angle  of 360°, going completely around target object 60; and Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30]; and 
camera configured to take an image of the pattern or a change in the pattern while changing the distances between the three or more projectors and the reference object with a plurality of intervals; [Col 3, lines 65-68 teach: with two-dimensional imaging systems that imagine a scene using a pair of two-dimensional cameras and try to reconstruct a three-dimensional (x,y,z) image map from the optically acquired image data].
 [Hazeghi, Background of the Invention]
In addition, Weston teaches a computer configured to find the relationship between the sets of three or more feature amounts and the respective space coordinates[¶0064 teaches computer program code can cause the processor device to control a projector, imaging device and image analyser] on the basis of an image taken by the camera and the distances between three or more projectors [¶0018 teaches: The optical pattern projector unit could comprise a plurality of optical pattern projectors. The plurality of optical pattern projectors could be in a fixed spatial relationship relative to each other.] and the reference object [¶0063 teaches: Further, although the invention is described as a single probe containing a projector and imaging device, the projector and image sensor could be provided separately (e.g. so that they can be physically manipulated independently of each other). Furthermore, a plurality of imaging devices can be provided at different positions and/or orientations to each other for capturing the images for use in determining target features.].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Kellner and in light of Ishiyama.

Regarding claim 20: the essence of the claim is taught above in the rejection of claim 11.
However, it does not appear that Weston modified by Kellner teaches wherein the three or more projectors are integrated as a single projection module, and the camera is made of a plurality of cameras in such a manner that the plurality of cameras is provided in the projection module.
In a related field of endeavor, Ishiyama teaches wherein the three or more projectors are integrated as a single projection module, and the camera includes a plurality of cameras in such a manner that the plurality of cameras is provided in the projection module [Fig 5, element 250 and Col 28, lines 37-39 teach second embodiment of the present invention includes first and second light projection means (projectors) A and B 201, 202, a camera A 203].
The motivation to combine is the same as for claim 17. [See teaching above]

Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. Weston et al., (US 2010/0142798) discloses the claimed invention except for measured from three or more locations with three or more projectors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional projectors since it has been held that mere duplication of the essential St Regis Paper Co. v. Bemis Co.,  193  USPQ 8 and In re: Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In the primary Weston reference, an optical pattern is projected on the object to be measured from three different directions by a projector by moving the projector to different locations. Projected optical pattern images are taken from three different locations by a camera where the imaging device and projector are fixed with respect to each other.
The Examiner finds this to teach and/or suggest optical patterns projected by three different projectors from three different directions on the object to be measured taken from one direction in the claimed invention when interpreted using case law regarding duplicate elements. See St Regis Paper Co. v. Bemis Co.,  193  USPQ 8 and In re: Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Space coordinates found in the claimed invention from the relationship between the three or more sets of feature amounts and the space coordinates are taught in Weston
¶ [0158-0159]: Areas of the surface at too low
or too high a gradient relative to the imaging device, or with
a high degree of curvature, can be detected by inspecting the
modulation amplitude returned by the Carre algorithm, and
can subsequently be measured by changing the relative
motion used to induce the phase shift and if necessary by
viewing the object from a different perspective; 
[0159] A Carre algorithm provides both phase and phase
shift data for each pixel in an image. The above methods
described above in connection with FIG. 9 use the phase data
to obtain the height data; as well as 
¶[0164]: if topographical data is to be determined then 
techniques such as triangulation might be used.

In Weston, the suggestions or descriptions regarding three or more sets of feature amounts that have been gained on the basis of the image that has been taken can be reviewed in ¶[0007] which teaches at least one common object feature in each of the at least one first and 
Additional evidence of the Examiner’s position described on page 6 of the Office Action, that the claimed feature of  “using the relationship between the sets of three or more features amounts and the space coordinates that has been found in advance” is found in ¶[0004] which teaches techniques for identifying features include attaching targets to points of interest on the object. For example, coded "bull's eyes", wherein each "bull's-eye" has a unique central point which is invariant with perspective, surrounded by a set of concentric black and white rings which code a unique identifier, can be placed on features of an to be measured. It is also known to project target features onto the object, for instance by projecting a spot or bull's eye onto the surface of the object. 
The Applicant’s traversal of pages 6-7 of the Office Action using ¶[0067] to teach the claimed feature of “by using a reference object in order to find the space coordinates from the sets of three or more feature amounts that have been gained on the basis of the image that has been taken” is respectfully traversed by further evidence from ¶[0006] of Weston which discloses that the invention provides a method for inspecting an object using photogrammetry in which irregularities in an optical pattern projected on the object are identified and used as target features.
Based on the additional evidence found in Weston, the primary reference cited by the Examiner, the rejections of the claims are upheld.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485